ON PETITION FOR REHEARING
PER CURIAM.
The appellee, in its petition for rehearing, contends that the opinion of this court in Albury v. Central and Southern Florida Flood Control District, Fla.App.1957, 99 So.2d 248, rejected the estoppel theory as applied to the State of Florida and its successors in interest to the rights in reservation under the Bolles deed, and that our original opinion in the above cause has failed to follow the pronouncement of this court in Albury v. Central and Southern Florida Flood Control District, supra.
The opinion in the Albury v. Central and Southern Florida Flood Control District, supra, is not in conflict with the opinion in the instant case. In the former case, the State had taken no action, subsequent to the Bolles deed, that any person could have relied upon as a waiver of the rights in reservation retained in the deed. To the contrary, the State in the instant case, subsequent to the Bolles deed, took affirmative action upon the reverting of title to it under the Murphy Act, by deeding the property to the appellants’ predecessors in title without any reference to the rights in reservation contained in the Bolles deed. The appellants subsequently changed position in reliance on the subsequent act of the State and, therefore, the State and its successors are estopped to assert the purported rights in reservation to the property involved in the instant litigation. Therefore, the petition for rehearing is denied.
Petition for rehearing denied.